DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 35-53 are pending.
The election of "PBMC" as the species of "T-cell sample" in the reply filed on 3/9/21 is acknowledged. Claim(s) 44 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 35-43 and 46-53 are under consideration, as they read upon the elected species.

Foreign Priority
Per the Application Data Sheet filed on 6/12/18, acknowledgment is made of Applicants' claims for foreign priority based on two applications: 
(1) Application 1650493-8 filed in SE on 4/23/2016. Receipt is acknowledged of certified copies of this application, as required by 37 CFR 1.55, in this National Stage application from the International Bureau.
 (2) Application 15200619.3 filed in EP on 12/16/2015. A certified copy of this application was not received from the International Bureau, but the Examiner has obtained a copy from WIPO and placed it in the file for this application. 

Claim Objections
Claim 43 is objected to because of the following informalities:
In claim 43, line 2, the acronym "PBMC" should be accompanied by the full terminology, e.g., "peripheral blood mononuclear cell (PBMC)"; Cf. claim 53, line 6.
In claim 43, line 2, the term "PMBC-sample" does not need a hyphen; Cf. with the use of the term "T-cell sample" in the same line of the same claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-43 and 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "tightly associated" used in each of independent claims 35 and 36 is a relative term which renders the respective claim indefinite. The specification provides examples of association to be used in the claimed method that include covalent bonding and no-covalent linking via metal chelation (¶ 118-119, published application), but the term "tightly associated" is not defined by the claim or specification, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of "association" constitutes "tightly associated" as opposed to non-tightly associated; e.g., it is unclear whether ionic bonds and/or combinations of weak bonds that form a stronger interaction would constitute "tightly associated". 
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-43 and 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method intended for use in assaying antigen-specific T-cell activation. In the broadest embodiment, found in independent claim 35, the method comprises six steps, (a)-(f), the first of which is (a) providing a "phagocytable particle" that is tightly associated to a "candidate antigen polypeptide", wherein this pair "has been subjected to a denaturing wash resulting in an endotoxin level low enough to not interfere with steps b-f". Steps (b)-(f) of claim 35 further include providing a viable antigen-presenting cell (APC); contacting the washed particle with the APC in vitro under conditions allowing phagocytosis; providing a viable T-cell sample; contacting the T-cell sample with the APC in conditions allowing T-cell activation; and determining the degree of T-cell activation. Independent claim 36 recites similar steps, except that the first step is split among three steps that include providing the particle; tightly associating the antigen to it; and subjecting the pair to the denaturing wash. 
	As background regarding the problem solved by the claimed method, the specification teaches that "the large polypeptide collections that exist today are usually made up of E. coli expressed proteins, and therefore contain substantial amounts of endotoxins derived from the host cell outer membrane" that "tend to bind to the proteins and are often difficult to remove once they contaminate a polypeptide sample" (¶ 9, published application). Furthermore, "a common problem with assays determining T-cell 
The prior art appreciates a variety of techniques for removing endotoxins from recombinant protein preparations, using mechanisms that "can loosely be grouped in two approaches", including those based on size-exclusion of endotoxin, and those based on electrostatic or hydrostatic interactions (pg 1509 of Serdakowski et al, 2012. Bioctechnol J. 7:1509-1516). The art cautions that successful use often depends on the characteristics of the protein to be purified; for example, Serdakowski et al further teaches that "[i]t should be noted that the success of these techniques to remove endotoxin from proteins is strongly dependent on the characteristics of the target protein, and there is no "gold standard" that fits all removal situations" (pg 1510). 
The specification contains the following working examples in support of the claimed invention. Example 1 describes the covalently coupling of "several polypeptides" to "beads containing free carboxylic acid groups" (¶ 150, published application). Example 2 describes the testing of four different "denaturing washing conditions", including "(a) High pH (2M NaOH pH 14.3), (b) Heat (95º C) and denaturing agents ((c) 8M Urea and (d) 6M guanidine hydrochloride)", for the ability to remove endotoxin, assessed through a monocyte activation assay, "as monocyte activity is strongly increased by endotoxin" (¶ 151). The results, shown in Figure 1, indicate that "[a]ll tested types of denaturizing washes managed to significantly lower the amount of monocyte activation compared to the unwashed beads", each being "so effective the washed beads stimulated the cells to a degree comparable to that of the negative control", with the lowest endotoxin level resulting from the high pH wash, and then the 8M urea (¶ 152). Example 3 describes a T-cell Activation Assay using PBMCs from subjects with multiple sclerosis as compared to ones that are healthy, with results shown in Figure 3, showing that "the activation of T-cells with antigen coupled to beads can be measured with the Fluorospot assay, and comparisons of patients vs. healthy controls can be made" based on the number of T-cells secreting of IL-17 and IL-22 (¶ 
	In view of the teachings of the specification and the relevant art, the specification enables the skilled artisan to practice a method of independent claim 35 or 36, wherein the candidate antigen polypeptide is covalently linked to the particle, but fails to provide enablement for the full scope of the method of claims 35 or 36 with respect to "tightly associated" candidate antigens and particles. The term "tightly associated" is not defined in the specification. The specification at ¶ 118 (published application) provides two examples of how a polypeptide may be associated, although neither are specifically designated as "tightly associated". The first example is covalent linkage; and one form of such was tested in the working examples. The other example is where the candidate antigen polypeptide is linked to a particle "via a metal chelate". The next paragraph in the specification further describes metal chelation, in which "particles linked with a metal chelating ligand, such as iminodiacetic acid can bind metal ions such as Cu2+, Zn2+, Ca2+, Co2+ or Fe3+. These metal chelates can in turn bind proteins and peptides containing for example histidine or cysteine [sic] with great strength. Thus, particles with metal chelates can non-covalently adsorb peptides/proteins, in a manner which allows stringent washing to reduce the amount of LPS and other contaminating components in the bound peptides/proteins" (¶ 119). This description indicates that "tightly associated" broadly encompasses "non-covalent" binding. 
2+, Ni2+, Zn2+, Co2+ or Fe3+ ions (Tan et al. 2006, Journal of Chromatography A, 1141: 226-234). See also, Gagnon et al (2017), teaching that "[t]he metal affinity of the core polysaccharide and lipid A phosphoryl groups [of endotoxin] can be exploited with either hydroxyapatite (HA) or immobilized metal affinity chromatography (IMAC). Endotoxin phosphoryl residues have especially high affinity for the calcium component of hydroxyapatite … They also bind iron, aluminum, copper, and zinc ions, among other metal ions" (page 2 of Gagnon et al, 2017, BioProcess International, 10 pages as printed). In view of these teachings regarding the ability of endotoxin to bind to metal ions, the skilled artisan at the time of filing could not have predicted whether or not endotoxin could be removed using a denaturing wash from an antigen associated with a bead or other particle via metal chelation, and would instead need to engage in further undue experimentation to determine whether or not such would work. 
	Furthermore, in view of the lack of a definition of "tightly associated", the term broadly encompasses other forms of binding, such as ionic bonding or other weak bonding that in the aggregate produces a stronger bond; e.g., such as a histidine-tagged antigen binding to a nickel-sepharose bead. As noted above, the example using metal chelation indicates that non-covalent bonding is encompassed by the "tightly associated" terminology recited in the claims. However, the specification fails to provide any other examples of such wherein endotoxin is successfully removed from such beads without also removing the bound antigen. In view of this unpredictability, and the working examples of the specification that are limited to association through covalent bonding, the skilled artisan at the time of filing could not have predicted whether or not endotoxin could be removed using a denaturing wash from an antigen associated with a bead or other particle via other forms of non-covalent bonding, and would instead need 
Due to the large quantity of experimentation necessary to determine if the full scope of "tightly associated" polypeptides and beads, including forms associated by other than covalent bonding, could be successfully removed of endotoxin using a denaturing wash, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Note on Patentability
No art has been identified that teaches or suggests the particular combination of elements as recited in independent claims 35 or 36, or claims depending therefrom.

Art of Note
	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:

a. Turner et al (2001. Journal of Immunological Methods. 256: 107-119).
Turner teaches a "T-cell antigen discover (T-CAD) assay: a novel technique for identifying T cell epitopes". This method differs from the instant method in that the beads bound with antigen are not subjected to a denaturing wash to remove endotoxin. Furthermore, while the antigens are isolated from bacterial lysates, endotoxin is not identified as a concern; endotoxin is not mentioned in the article.

	b. Velickovic et al (2008. Int Arch Allergy Immunol. 146: 1-10). Velickovic demonstrates that "low levels of LPS have a direct effect on allergen-induced cell responses" as assayed using PMBCs (which include both APCs and T-cells). This method differs from the instant method in that the "candidate antigen polypeptide" (here, 

c. Morita et al (2011. Allergy. 66(7): 985-986; cited on the 11/17/20 IDS) and Morita et al (2012. International Journal of Molecular Medicine. 29: 153-158) use a high-density SDS (which is a type of denaturing wash) to remove endotoxin from recombinant soybean allergen protein P34, because both an endotoxin removal column and a non-denaturing detergent (Triton X-114) were incapable of removing the endotoxin. Morita et al (2011) further teaches that the purified P34 could induce T-cell proliferation in PBMCs (which APCs and T-cells). This method differs from the instant method in that the P34 was not bound to a particle when exposed to the PBMCs. Furthermore, neither reference is clear as to whether the P34 was bound to column when the high density SDS treatment was applied. Morita et al (2011) further teaches uncertainty as to why endotoxin is difficult to remove to P34, hypothesizing that it is due to the particular affinity of endotoxin for P34 or due to the structure of P34. This teaches away from applying the high-density SDS treatment generally, as it suggests that the SDS treatment may only be necessary when endotoxin is difficult to remove by other means from a particular protein such as P34.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646